Citation Nr: 9913547	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  94-13 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
post operative residuals of ovarian cyst removal, including 
lysis of adhesions due to pelvic adhesive disease.

3.  Entitlement to an evaluation in excess of 10 percent for 
Pfannenstiel scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to November 
1992.  

This appeal arises from an October 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

In June 1996 the Board remanded the veteran's claims to the 
RO for further development.  On the title page of the remand 
the issues were listed as increased evaluations for residuals 
of removal of an ovarian cyst, and myofascitis with 
headaches; and service connection for a low back disability.  

Since the June 1996 remand the diagnosis of the veteran's 
service connected myofascitis has been changed to 
fibromyalgia.  In her March 1994 Appeal to the Board of 
Veterans' Appeals the veteran requested a 20 percent 
evaluation be assigned for her neck and back cramps and a 20 
percent rating assigned for her headaches.  In an August 1998 
RO rating action, separate ratings were granted for migraines 
and fibromyalgia.  A 30 percent rating for migraines and a 20 
percent rating for fibromyalgia were assigned.  A 
Supplemental Statement of the Case was sent to the veteran in 
August 1998.  The RO noted that the evaluation for 
fibromyalgia with cervical and thoracic strain and migraines 
headaches had been increased to at least the amount requested 
by the veteran in her appeal.  The RO concluded that it was a 
complete grant of the benefit sought and therefore the issue 
was no longer in appellate status.  In AB v. Brown, 6 Vet. 
App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals, prior to March 1, 1999) (hereinafter, "the Court") 
quoting Hamilton v. Brown, 4 Vet. App. 528, 544 (1993), 
stated that where the claimant expressly indicated an intent 
that adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor the Board has 
authority to adjudicate those specific claims, absent a 
subsequent request or authorization from the claimant or her 
representative.  Neither the claimant nor her representative 
has authorized the Board to continue with appellate 
consideration of the issue of an increased rating for 
myofascitis with headaches.  The issues of increased ratings 
for fibromyalgia and migraines are therefore no longer in 
appellate status.  

When the veteran's claims were remanded by the Board in June 
1996 the veteran's residuals of removal of an ovarian cyst 
with residual scar were rated as 10 percent disabling under 
the Diagnostic Codes for evaluating gynecological disorders.  
In August 1998 the RO assigned separate ratings for the 
veteran's post operative Pfannenstiel scar and her post 
operative residuals of the ovarian cyst removal, specifically 
lysis of adhesions and pelvic adhesive disease.  A 10 percent 
rating was assigned for each.

The issue of the proper rating for residuals of removal of an 
ovarian cyst, including lysis of adhesions due to pelvic 
adhesive disease, is covered in the remand portion of this 
decision.  



FINDINGS OF FACT

1.  The veteran has not submitted medical evidence of a 
current low back disability.

2.  The veteran's Pfannenstiel scar is an incisional scar and 
is not located on the head, face or neck.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an evaluation in excess of 10 percent 
rating for a Pfannenstiel scar have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131.  

Initial matter -- well-groundedness of the claim.  The 
appellant has the burden of submitting evidence sufficient to 
justify a belief that his claim is well grounded.  See 38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A claim is well grounded if it is "plausible."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
Oct. 7, 1997), aff'd 9 Vet. App. 341 (1996) (adopting the 
definition of the Court of Veterans Appeals of a well-
grounded claim as set forth in Caluza v. Brown, 7 Vet. App. 
498, 506 (aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table), and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), including the 
requirement that "[w]here the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required"); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit, supra.  This burden 
may not be met merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  See 
Epps and Grottveit, both supra; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Service connection generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, Caluza, Heuer 
and Grottveit, all supra.

Factual Background.  On her enlistment examination in May 
1989 the veteran's spine and other musculoskeletal system 
were noted to be normal.  On the Report of Medical History 
the veteran denied any history of recurrent back pain.  (The 
service medical records include numerous entries of 
complaints and treatment for back pain involving the mid back 
and cervical spine.  The veteran has been granted service 
connection for this disorder which is currently diagnosed as 
fibromyalgia.  The veteran is now claiming service connection 
for low back pain.  The Board has limited its recital of the 
service medical records to those which specifically identify 
low or lumbar spine symptoms.)  A physical therapy report 
from October 1991 included a history of upper back pains.  
The consultation report included complaints of upper and 
lower back pain.  The veteran had a job which required much 
lifting.  The pain was located in the lower back and between 
the shoulder blades.  The lumbar spine had full range of 
motion.  It was sore with full flexion and extension.  She 
had a sore low back at 80 degrees.  There were multiple 
trigger points along the thoracic and lumbar spine.  December 
1991 service medical records include a notation of a history 
of mechanical low back pain.  The back pain had recently been 
exacerbated.  There was pain in the cervical region and the 
shoulders which extended into the lumbar spine.  In January 
1992 the veteran complained of low back pain for two years.  
She had been seen by a physician and given physical therapy.  
The pain worsened with heavy lifting or bending.  Motrin and 
Naprosyn did not work.  Examination revealed no point 
tenderness.  There were paraspinal spasms in the cervical, 
thoracic and mid lumbar areas.  A May 1992 Medical Board 
Report noted that examination at that time was normal with 
the exception of the axial skeleton and both shoulder 
girdles.  X-rays of the lumbar spine were normal.  The 
diagnosis was bilateral trapezial myofascitis.  The veteran's 
separation examination which is undated noted that the spine 
and musculoskeletal system were abnormal.  

A VA examination of the spine was conducted in February 1994.  
The veteran stated that she had pain in the lumbosacral area.  
There was no tenderness.  Examination revealed no postural 
abnormalities or fixed deformity.  Range of motion was from 
110 degrees of forward flexion to 40 degrees back extension.  
Left and right lateral flexion of 40 degrees was 
demonstrated.  There was 70 degrees of left and right lateral 
rotation.  The motions were not painful.  She did not have 
trouble with bending over to pick up things.  She did not 
have trouble getting on or off the examining table or getting 
her shoes on and off.  There was no neurologic deficit.  
Patellar and Achilles' reflexes were active and symmetrical.  
There were no abnormal reflexes.  Sensation to pin prick and 
light touch was normal in the two lower extremities and in 
the saddle area of the spine.  Straight leg raising in both 
sitting and supine positions was to 90 degrees and there was 
only slight pain with straight leg raising at 90 degrees.  
However, with bent leg raising, the minute the examiner got 
the knees flexed and off of the table, she began to complain 
of back pain.  She had more pain with bent leg raising than 
with straight leg raising.  VA X-rays of the lumbar spine in 
February 1994 revealed that the lumbar spine was within 
normal limits.  The diagnosis was very mild muscular low back 
pain.  

A second examination VA examination of the joints in February 
1994 included a history of lower back pain that began in boot 
camp.  The pain was located in the lumbosacral area.  There 
was no radiation or paresthesias.  It occurred about two 
times a week and lasted half an hour or an hour, or maybe a 
half day.  The longest time had been one day.  Putting heat 
on it gave her some relief.  She had not had any medications 
or treatment.  There was no report of an objective 
examination of the lower back.  

In November 1997 a VA genitourinary examination was 
conducted.  The veteran reported after multiple questions 
that the muscles of the low back often times became tight, 
but she did not have pain in the muscles of the back.  Range 
of motion testing did not elicit any discomfort in the low 
back.  There was no diagnosis of a low back disorder.  

A VA examination of the spine was conducted in June 1998.  
The examiner noted that the back was perfectly normal.  She 
was able to move easily.  She could change position from 
sitting to standing, and supine to sitting.  She leaned over 
and touched the floor without any difficulty.  She had 135 
degrees of forward flexion, 40 degrees of backward extension, 
40 degrees of tilt left and right and 60 degrees of rotation 
to the left and right.  All of these she did actively without 
any pain in the upper or lower extremities.  There was no 
atrophy.  Sensation was normal.  Reflexes were normal in the 
upper and lower extremities.  The examiner commented that the 
only abnormality he found was in the rhomboid musculature on 
the left side.  She was able to move her lumbar spine.  There 
was no diagnosis of a lower back disorder.  

In June 1998 a VA neurological evaluation was also performed.  
The examiner diagnosed fibromyalgia with cervical and 
thoracic sprain.  

Analysis.  In this case the veteran is currently service 
connected for fibromyalgia which has been noted to involve 
the cervical and thoracic spine.  The Board has carefully 
reviewed the record for any current diagnosis of a low back 
disorder or any symptoms of a low back disorder, which are 
distinct and separate from the service-connected 
fibromyalgia.  

The veteran complained of low back pain in service on more 
than one occasion.  Mechanical low back pain was noted on one 
occasion.  The veteran was treated for back pain which 
ultimately was diagnosed as myofascitis.  The severity of her 
myofascitis resulted in the veteran's separation from the 
service.  The Medical Board Report did not identify any low 
back disorder.  The examination of the veteran was noted to 
be normal except for the myofascitis of the trapezial area.

In order for the veteran's claim to be well grounded she must 
not only demonstrate that she had symptoms of a low back 
disability in service she must also show evidence of a 
current diagnosis of a low back disability.  The post service 
medical records include one diagnosis of low back pain, but 
no diagnosis of a low back disorder or identification of any 
pathology of the low back.  The current VA examinations 
include statements by the veteran that she does not currently 
have low back pain.  The VA examiner in June 1998 did not 
diagnosis a low back disorder.  He specifically commented 
that the examination was normal, except for the veteran's 
service connected myofascitis (now diagnosed as 
fibromyalgia).  

As noted above, the criteria for a well grounded claim 
include current medical evidence of disability.  In this case 
where the veteran has a service-connected disability which 
includes in its symptoms widespread musculoskeletal pain and 
tender points, as noted in the criteria for rating 
fibromyalgia in 38 C.F.R. § 4.71a, Diagnostic Code 5025, the 
Board has looked for a current diagnosis of a separate low 
back disorder.  There is no current diagnosis of a low back 
disorder in the claims folder.

In the absence of a current diagnosis of a low back disorder, 
the veteran's claim for service connection for a low back 
disability is not well grounded.  


Increased Rating 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1998).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Percentage evaluations are determined by 
comparing the manifestations of a particular disorder with 
the requirements contained in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  

Scars which are superficial, poorly nourished with repeated 
ulceration are rated as 10 percent disabling.  Superficial 
scars which are tender and painful on objective examination 
are rated as 10 percent disabling.  38 C.F.R. Part 4, 
Diagnostic Code 7803, 7804.  

Severe disfiguring scars of the head, face or neck, 
especially those which produce a marked and unsightly 
deformity of the eyelids, lips or auricles are rated as 30 
percent disabling.  Moderately disfiguring scars of the head, 
face or neck are rated as 10 percent disabling.  Slightly 
disfiguring scars are assigned a noncompensable rating.  
38 C.F.R. Part 4, Diagnostic Code 7800.  

Factual Background.  In July 1990 the veteran had a cyst 
removed from her left ovary.  

In February 1994 a VA examination was performed.  The veteran 
complained of numbness of the scar since surgery and 
continuing abdominal pain.  There was an 11 by 0.5 centimeter 
flat slightly hyperpigmented suprapubic scar.  The veteran 
reported that the scar was numb.  There was no hypertrophy of 
the scar.  

A VA genitourinary examination was performed in November 
1997.  The examiner noted that the veteran had a Pfannenstiel 
incision.  The incision was tender particularly on the left 
side.  

Analysis.  The veteran is currently receiving a 10 percent 
evaluation for a painful or tender scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  That is the highest rating 
provided for a painful or tender scar.  A higher rating than 
10 percent for a scar requires that the scar be a disfiguring 
scar of the head, face or neck or the result of burns.  
38 C.F.R. § 4.118, Diagnostic Code 7800, 7801, 7802.  The 
veteran's service-connected scar is an incisional scar of the 
suprapubic region.  

The Board has noted that the Schedule for Rating Disabilities 
also provides evaluations for scars based on the limitation 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  In this case the veteran is being separately rated for 
her post operative residuals of the removal of an ovarian 
cyst under the gynecological diagnostic codes.  

A higher evaluation than ten percent for Pfannenstiel scar is 
not warranted.  


ORDER

Service connection for a low back disorder is denied.  

An increased rating for Pfannenstiel scar is denied.  


REMAND

During the pendency of this appeal new VA regulations for 
evaluating disability due to gynecological disorders were 
published.  The new criteria for rating gynecological 
disorders became effective, May 22, 1995.  60 Fed. Reg. 19851 
(1995).  The new regulations for gynecological regulations 
include 38 C.F.R. § 4.116, Diagnostic Code 7615 (1998) a 
specific code for evaluating disease of the ovaries which 
include adhesions.  The RO has not considered applying 
Diagnostic Code 7615.  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  

In Bernard v. Brown, 4 Vet.App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether or not the claimant has been 
prejudiced by being denied those opportunities.  In this 
instance the veteran has not been given a copy of the new 
criteria or an opportunity to present additional evidence 
which might be relevant.  Due process requires that she be 
afforded notice, and an opportunity to submit additional 
evidence.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO must readjudicate the claim for an 
increased rating for post operative 
residuals of removal of an ovarian cyst.  
This should include consideration of both 
the old and new criteria.  The RO should 
then issue the veteran and her 
representative an appropriate 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

